Citation Nr: 1617964	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to a compensable rating prior to May 22, 2014, for bilateral hearing loss, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In an August 2014 rating decision, the RO increased the Veteran's service-connected bilateral hearing loss from noncompensable (zero percent) to 30 percent, effective May 22, 2014.  Accordingly, that issue has been recharacterized as stated on the title page.

In September 2009, the Veteran testified at a Decision Review Officer (DRO) hearing before a DRO.  In June 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcript of the hearings have been associated with the claims file.

This case was previously before the Board in February 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The issue of entitlement to a compensable rating prior to May 22, 2014, for bilateral hearing loss, and in excess of 30 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his basal cell carcinoma is related to sun exposure during active military service


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for basal cell carcinoma, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran asserts that his basal cell carcinoma is etiologically related to active service.  Based on the competent evidence of record, the Board finds that it is at least as likely as not that the Veteran's basal cell carcinoma is etiologically related to active duty and service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2014 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with basal cell carcinoma.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  While the Veteran's STRs are silent for any in-service injury or event related to his basal cell carcinoma, in his June 2012 travel board hearing, the Veteran testified that exposure to the sun in the Republic of Vietnam caused his skin to blister and that he thought this sun exposure could be linked to his later basal cell carcinoma.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection.

The Veteran meets the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2014 C&P examination report, the Veteran was diagnosed with basal cell carcinoma.  The Veteran reported that he had a skin lesion develop on the left side of his face in 2005 which was evaluated and excised.  It was noted to be basal cell carcinoma.  The examiner noted that the Veteran reported he was treated by a medic for a sunburn, which blistered on his shoulder, during active duty.  The examiner explained that basal cell cancers are the most common type of skin cancer with over two million cases annually.  They are particularly common in Caucasian males.  The development of basal cell cancers are related to cumulative, livelong sun exposure from early childhood.

Affording the Veteran the benefit of the doubt, the board finds that it is at least as likely as not that the Veteran's current basal cell carcinoma is etiologically related to his sunburn and sun exposure during active service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015)  As the June 2014 C&P examiner noted, the development of basal cell cancers are related to cumulative, livelong sun exposure.  The Board concludes that it is at least as likely as not that the Veteran's sun exposure during active service, which led to sunburn and blisters, at least in part caused his basal cell carcinoma.  As such, in resolving all doubt in the Veteran's behalf, service connection is warranted.


ORDER

Entitlement to service connection for basal cell carcinoma is granted.

REMAND

In an August 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 30 percent.  However, on the August 2014 SSOC, the issue of entitlement to a compensable rating prior to May 22, 2014, for bilateral hearing loss, and in excess of 30 percent thereafter, was not listed.  The Board notes that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As such, the Veteran and his representative must be provided a new SSOC addressing this issue.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with an SSOC concerning the issue of entitlement to a compensable rating prior to May 22, 2014, for bilateral hearing loss, and in excess of 30 percent thereafter, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


